Title: To James Madison from Jonathan Roberts, 3 March 1817
From: Roberts, Jonathan
To: Madison, James


        
          Dear Sir
          Senate Chamber March 3d 1817
        
        I ask the liberty of communicating to you the enclosed letter from Gen Howell of the Senate with the accompaniments and solicit your attention thereto. I had hoped to wait upon you but time hardly promises an allowance of that pleasure. I need not repeat you how sincerely I esteem Gen Howell or how much I should be gratified in his obtaining public employment worthy of his merits. This you will know from the conversation I had with you respecting another appointment for this gentleman which will not now soon be made. I am very respectfully yours Frend sert
        
          Jonathan Roberts
        
      